DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2017/0193927 A1).

Claim 1, Yang (Fig. 1-10) discloses a shift register (Paragraph [0115]; Fig. 9), comprising: 

a data processing circuit (172; Fig. 9) connected to the first output terminal (Gate Output(n); Fig. 9) and a second output terminal (EM Output(n); Fig. 9), and configured to output a second shift signal (EM Output(n); Fig. 10) to the second output terminal (EM Output(n); Fig. 9) according to the first shift signal (Paragraph [0155]) of the first output terminal (Gate Output(n); Fig. 9).  

Claim 2, Yang (Fig. 1-10) discloses wherein the data processing circuit (172; Fig. 9) comprises: 
an output sub-circuit (T10 and T11; Fig. 9) connected to the first output terminal (Gate Output(n); Fig. 9; wherein figure shows gate electrode of T10 connected to gate output (n)), the second output terminal (EM Output(n); Fig. 9; wherein figure shows electrodes from both electrodes T10 and T11 are connected to EM Output(n)), a first power terminal (VGH; Fig. 9; wherein figure shows electrode of T10 connected to VGH), a second power terminal (VGL; Fig. 9; wherein figure shows electrode of T11 connected to VGL), and a first node (Fig. 9; wherein figure shows gate of transistor T11 connected to a first node), and configured to transmit (Fig. 10), according to a signal (Gate Output(n); Fig. 10; wherein during t2) of the first output terminal (Gate Output(n); Fig. 9), a signal (EM Output(n); Fig. 10; wherein during t2) of the first power terminal (VGH; Fig. 9) to the second output terminal (EM Output(n); Fig. 9), or transmit (EM Output(n); Fig. 10; wherein during t3), according to a signal of the first node (Paragraph [0156]; Fig. 9; wherein figure shows gate of transistor T11 connected to a first node), a signal (EM 
a control sub-circuit (T8, T9, and C3; Fig. 9) connected to the first output terminal (T8; Fig. 9; wherein figure shows gate electrode of T9 connected to Gate Output(n)), a first clock signal terminal (CK or CB; Fig. 9; wherein figure shows gate electrode of T9 is connect to a clock signal CK; wherein figure shows electrode of C3 connected to clock CB), and the first node (Fig. 9; wherein electrodes of T8, T9, and C3 are connected to a first node), and configured to input (Paragraph [0155-0156]), according to signals (Gate Output(n); Fig. 10) of the first output terminal (Gate Output(n); Fig. 9) and the first clock signal terminal (CK and CB; Fig. 9 and 10), a control signal to the first node (Paragraph [0155-0156]; Fig. 9; wherein electrodes of T8, T9, and C3 are connected to a first node).  

Claim 3, Yang (Fig. 1-10) discloses wherein the output sub-circuit (T10 and T11; Fig. 9) comprises: 
a first switch (T10; Fig. 9) provided with a control terminal connected to the first output terminal (Gate Output(n); Fig. 9; wherein figure shows gate electrode of T10 connected to gate output (n)), a first terminal (T10; Fig. 9) connected to the first power terminal (VGH; Fig. 9; wherein figure shows electrode of T10 connected to VGH), and a second terminal (T10; Fig. 9) connected to the second output terminal (EM Output(n); Fig. 9; wherein figure shows electrode of T10 connected to EM Output(n)); and 
a second switch (T11; Fig. 9) provided with a control terminal connected to the first node (Paragraph [0156]; Fig. 9; wherein figure shows gate of transistor T11 

Claim 5, Yang (Fig. 1-10) discloses wherein the shift register (Fig. 9) is applied to a gate driving circuit (171; Fig. 7) of a display panel (110; Fig. 7), the first shift signal (Gate Output(n); Fig. 9) is used as a gate driving signal (Fig. 7; wherein shift register 171 applies a gate signal to current row of pixels shown in figure 5) and a reset signal (Fig. 7; wherein shift register 171 applies a reset signal to adjacent row of pixels shown in figure 5) of a pixel driving circuit (Fig. 5) in the display panel (110; Fig. 7), and the second shift signal (EM Output(n); Fig. 9) is used as an enable signal (EM; Fig. 5) of the pixel driving circuit (Fig. 5) in the display panel (110; Fig. 7).  

Claim 6, Yang (Fig. 1-10) discloses wherein the shift register circuit (171; Fig. 8 and 9) comprises: 
an input circuit (T1 and T3; Fig. 8 and 9) connected to the second power terminal (VGL; Fig. 8 and 9; wherein figures show a electrode of T3 connected to VGL), a second clock signal terminal (CK; Fig. 8 and 9; wherein figures show gate electrodes of T1 and T3 connected to a clock signal CK), an input signal terminal (Gate Output(n-1); Fig. 8 and 9; wherein figure shows electrode of T1 connected to Gate Output(n-1)), a third node (Fig. 8 and 9; wherein other electrode of T1 is connected to a third node), and a fourth node (Fig. 8 and 9; wherein other electrode of T3 is connected to a fourth 
an output circuit (T4 and T5; Fig. 8 and 9) connected to the first power terminal (VGH; Fig. 8; wherein electrode of T4 is connected to VGH), the fourth node (Fig. 8 and 9; wherein gate electrode of T4 is connected to a fourth node), a third clock signal terminal (CB; Fig. 8; wherein figure shows electrode of T5 is connected to CB), the third node (Fig. 8 and 9; wherein figure shows gate electrode of T5 connected to a third node), and the first output terminal (Gate Output(n); Fig. 8 and 9; wherein figure shows electrodes of T4 and T5 connected to Gate Output(n)), and configured to transmit (Paragraph [0153]), in response to a signal of the fourth node (Fig. 8 and 9; wherein gate electrode of T4 is connected to a fourth node), a signal (t1; Fig. 10) of the first power terminal (VGH; Fig. 8 and 9) to the first output terminal (Gate Output(n); Fig. 8 and 9), and transmit (Paragraph [0154]), in response to a signal of the third node (Fig. 8 and 9; wherein figure shows gate electrode of T5 connected to a third node), a signal (t2; Fig. 10) of the third clock signal terminal (CB; Fig. 8 and 9) to the first output terminal (Gate Output(n); Fig. 8 and 9); 

a second pull-up circuit (T6 and T7; Fig. 8 and 9) connected to the third node (Fig. 8 and 9; wherein figures show electrode of T7 connected to a third node), the fourth node (Fig. 8 and 9; wherein figures show gate electrode of T6 connected to a fourth node), the first power terminal (VGH; Fig. 8 and 9; wherein electrode of T6 is connected to VGH), and the third clock signal terminal (CB; Fig. 8 and 9; wherein figure shows the gate electrode of T7 connected to clock CB), and configured to transmit (Paragraph [0138]), in response to -6-Application No.: Herewithsignals of the fourth node (Fig. 8 and 9; wherein figures show gate electrode of T6 connected to a fourth node) and the third clock signal terminal (CB; Fig. 8 and 9; wherein figure shows the gate electrode of T7 connected to clock CB), a signal of the first power terminal (VGH; Fig. 8 and 9) to the third node (Fig. 8 and 9; wherein figures show electrode of T7 connected to a third node).  

Claim 10, Yang (Fig. 1-10) discloses a shift register driving method (Fig. 10) for driving a shift register (Fig. 9), comprising: 

outputting (t2; Fig. 10) the first shift signal (Gate Output(n); Fig. 10) to the first output terminal (Gate Output(n); Fig. 9) using the shift register circuit (171; Fig. 9); and 
outputting (t2; Fig. 10), according to the first shift signal (Gate Output(n); Fig. 10) of the first output terminal (Gate Output(n); Fig. 9), the second shift signal (EM Output(n); Fig. 10) to the second output terminal (EM Output(n); Fig. 9) using the data processing circuit (172; Fig. 9).  

Claim 11, Yang (Fig. 1-10) discloses wherein the data processing circuit (172; Fig. 9) comprises an output sub-circuit (T10 and T11; Fig. 9) and a control sub-circuit (T8, T9, and C3; Fig. 9), the control sub-circuit (T8, T9, and C3; Fig. 9) is connected to the first output terminal (Gate Output(n); Fig. 9; wherein figure shows gate electrode of T8 connected to Gate Output (n)), a first clock signal terminal (CK or CB; Fig. 9; wherein figure shows gate electrode of T9 connected to clock CK; wherein figure shows electrode of C3 connected to clock CB), and a first node (Fig. 9; wherein figure shows electrode of T8, T9, and C3 connected to a first node), and the method (Fig. 10) further comprises: 
in a first stage (t1; Fig. 10), outputting (Gate Output (n); Fig. 10), using the shift register circuit (171; Fig. 9), an invalid level signal (Paragraph [0127]; wherein discloses 
in a second stage (t2; Fig. 10), outputting (Gate Output(n); Fig. 10), using the shift register circuit (171; Fig. 10), a valid level signal (Paragraph [0128]; wherein discloses Gate Output (n) is valid level) to the first output terminal (Gate Output (n); Fig. 9), and inputting the valid level signal (Paragraph [0128]; wherein discloses CB is valid level) to the first clock signal terminal (CB; Fig. 9 and 10); 
in a third stage (t3; Fig. 10), outputting (Gate Output(n); Fig. 10), using the shift register circuit (171; Fig. 9), the invalid level signal (Fig. 10; wherein figure shows Gate Output (n) as an invalid level) to the first output terminal (Gate Output(n); Fig. 9), and inputting the invalid level signal (Paragraph [0156]; wherein discloses clock CB as an invalid level) to the first clock signal terminal (CB; Fig. 9); and 
in a fourth stage (t3; Fig. 10), outputting (Gate Output(n); Fig. 10), using the shift register circuit (171; Fig. 9), the invalid level signal (Fig. 10; wherein figure shows Gate Output (n) as an invalid level) to the first output terminal (Gate Output(n); Fig. 9), and inputting the valid level signal (Fig. 10; wherein figure shows after clock signal CB is invalid is followed by a valid period during period t3) to the first clock signal terminal (CB; Fig. 9).  

Claim 12, Yang (Fig. 1-10) discloses a gate driving circuit (Fig. 7 and 9), comprising: 

a shift register circuit (171; Fig. 9) configured to output a first shift signal (Gate Output(n); Fig. 10) to a first output terminal (Gate Output(n); Fig. 9); and 
a data processing circuit (172; Fig. 9) connected to the first output terminal (Gate Output(n); Fig. 9) and a second output terminal (EM Output(n); Fig. 9), and configured to output a second shift signal (EM Output(n); Fig. 10) to the second output terminal (EM Output(n); Fig. 9) according to the first shift signal (Paragraph [0155]) of the first output terminal (Gate Output(n); Fig. 9); and   
a first output terminal (Gate Output (n-1); Fig. 9) in a previous stage of shift register (171; Fig. 7) is connected to an input signal terminal (Gate Output (n-1); Fig. 9) in a next stage of shift register (171; Fig. 9).  

Claim 13, Yang (Fig. 1-10) discloses wherein the gate driving circuit (Fig. 7) is applied to a display panel (110; Fig. 7; Fig. 5); 
the first output terminal (Gate Output (n); Fig. 9) in a n-th stage of shift register (171; Fig. 7; wherein figure shows a first stage 171 applying signal to second row; Fig. 5; wherein figure shows pixel receiving a reset signal) is configured to provide a reset signal (Reset; Fig. 5) to a n-th row (Fig. 7; wherein figure shows a second row) of pixel unit (Fig. 5) in the display panel (110; Fig. 7); 
the second output terminal (EM Output (n); Fig. 9) in the n-th stage (172; Fig. 7) of shift register (Fig. 9) is configured to provide an enable signal (EM Output (n); Fig. 
the first output terminal (Gate Output (n); Fig. 9) in a (n+1)-th stage (171; Fig. 7; wherein a second stage 171 applying signal to a second row) of shift register (Fig. 9) is configured to provide a gate driving signal (Gate; Fig. 5) to the n-th row (Fig. 7; wherein figure shows a second row) of pixel unit (Fig. 5) in the display panel (110; Fig. 7); 
where n is a positive integer greater than or equal to 1 (Fig. 7; wherein figure shows at least four rows).  

Claim 14, Yang (Fig. 1-10) discloses wherein a number of stages (Fig. 7) of the shift register (171; Fig. 7) is greater than a number of rows (110; Fig. 7) of pixel units (Fig. 5) in the display panel (Fig. 7) by 1 (Fig. 7; wherein figure shows twice as many shift register to rows of pixels), and the first output terminal (Gate Output(n); Fig. 9) in a last stage (171; Fig. 7; wherein figure shows a last stage) of shift register (171; Fig. 9) is configured to provide a gate driving signal (Gate Output (n); Fig. 10) to a last row (110; Fig. 7; wherein figure shows a last row) of pixel unit (Fig. 5).  

Claim 15, Yang (Fig. 1-10) discloses wherein the data processing circuit (172; Fig. 9) comprises: 
an output sub-circuit (T10 and T11; Fig. 9) connected to the first output terminal (Gate Output(n); Fig. 9; wherein figure shows gate electrode of T10 connected to gate output (n)), the second output terminal (EM Output(n); Fig. 9; wherein figure shows electrodes from both electrodes T10 and T11 are connected to EM Output(n)), a first 
a control sub-circuit (T8, T9, and C3; Fig. 9) connected to the first output terminal (T8; Fig. 9; wherein figure shows gate electrode of T9 connected to Gate Output(n)), a first clock signal terminal (CK or CB; Fig. 9; wherein figure shows gate electrode of T9 is connect to a clock signal CK; wherein figure shows electrode of C3 connected to clock CB), and the first node (Fig. 9; wherein electrodes of T8, T9, and C3 are connected to a first node), and configured to input (Paragraph [0155-0156]), according to signals (Gate Output(n); Fig. 10) of the first output terminal (Gate Output(n); Fig. 9) and the first clock signal terminal (CK and CB; Fig. 9 and 10), a control signal to the first node (Paragraph [0155-0156]; Fig. 9; wherein electrodes of T8, T9, and C3 are connected to a first node).  

Claim 16, Yang (Fig. 1-10) discloses wherein the shift register (Fig. 9) is applied to a gate driving circuit (171; Fig. 7) of a display panel (110; Fig. 7), the first shift signal (Gate Output(n); Fig. 9) is used as a gate driving signal (Fig. 7; wherein shift register 171 applies a gate signal to current row of pixels shown in figure 5) and a reset signal (Fig. 7; wherein shift register 171 applies a reset signal to adjacent row of pixels shown in figure 5) of a pixel driving circuit (Fig. 5) in the display panel (110; Fig. 7), and the second shift signal (EM Output(n); Fig. 9) is used as an enable signal (EM; Fig. 5) of the pixel driving circuit (Fig. 5) in the display panel (110; Fig. 7).  

Claims 17-20, Yang (Fig. 1-10) discloses wherein the gate driving circuit (Fig. 7 and 9) is part of a display panel (Paragraph [0159]; wherein discloses a display panel).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2017/0193927 A1) in view of Liu (US 2019/0385533 A1).

Claim 7, Yang discloses the shift register according to claim 6.

Liu (Fig. 1-7) discloses wherein the shift register circuit (Fig. 2) further comprises an isolation circuit (T7; Fig. 2) connected to the second power terminal (VGL; Fig. 2), the third node (Fig. 2; wherein figure shows electrode of T7 connected to a third node), and the output circuit (T9; Fig. 2), and configured to conduct (Paragraph [0042]), in response to a signal of the second power terminal (VGL; Fig. 2), the third node (Fig. 2; wherein figure shows electrode of T7 connected to a third node) and the output circuit (T9; Fig. 2). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yang’s shift register by applying an isolation circuit, as taught by Liu, so to use a shift register with an isolation circuit for providing a gate driver on array (GOA) circuitry unit and GOA circuit, wherein each GOA circuitry unit integrates the scan circuitry part and the emission circuitry part into a united circuit structure, so that the number of thin film transistor (TFT) and capacitor is reduced, the design of narrow border is benefit therefrom, the output signals are stable and output phase mismatching is decreased (Paragraph [0008]).

Claim 8, Yang (Fig. 1-10) discloses wherein: 
the input circuit (T1 and T3; Fig. 8 and 9) comprises: 

a sixth switch (T3; Fig. 8 and 9) provided with a control terminal connected to the second clock signal terminal (CK; Fig. 8; wherein figure shows gate electrode of T3 connected to clock CK), a first terminal (T3; Fig. 8 and 9) connected to the second power terminal (VGL; Fig. 8 and 9; wherein figure shows electrode of T3 connected to VGL), and a second terminal (T3; Fig. 8 and 9) connected to the fourth node (Fig. 8 and 9; wherein other electrode of T3 is connected to a fourth node); 
the output circuit (T4 and T5; Fig. 8 and 9) comprises: 
an eleventh switch (T5; Fig. 8 and 9), a first terminal connected to the third clock signal terminal (CB; Fig. 8 and 9), and a second terminal (T5; Fig. 8 and 9) connected to the first output terminal (Gate Output(n); Fig. 8 and 9); 
a twelfth switch (T4; Fig. 8 and 9), provided with a control terminal connected to the fourth node (Fig. 8 and 9; wherein gate electrode of T4 is connected to a fourth node), a first terminal (T4; Fig. 8 and 9) connected to the first power terminal (VGH; Fig. 8 and 9), and a second terminal (T4; Fig. 8 and 9) connected to the first output terminal (Gate Output(n); Fig. 8 and 9); 

a third capacitor (C2; Fig. 8 and 9), connected between the first power terminal (VGH; Fig. 8 and 9) and the fourth node (Fig. 8 and 9; wherein figure shows other terminal of C2 connected to a fourth node);-8-Application No.: Herewith
	
the first pull-up circuit (T2; Fig. 8 and 9) comprises a seventh switch (T2; Fig. 8 and 9) provided with a control terminal connected to the third node (Fig. 8 and 9; wherein figure shows gate electrode connected to a third node), a first terminal (T2; Fig. 8 and 9) connected to the second clock signal terminal (CK; Fig. 8 and 9), and a second terminal (T2; Fig. 8 and 9) connected to the fourth node (Fig. 8 and 9; wherein figure shows other electrode of T2 connected to a fourth node); and 
the second pull-up circuit (T6 and T7; Fig. 8 and 9) comprises: 
an eighth switch (T6; Fig. 8 and 9) provided with a control terminal connected to the fourth node (Fig. 8 and 9; wherein figure shows gate electrode of T6 connected to a fourth node), and a first terminal (T6; Fig. 8 and 9) connected to the first power terminal (VGH; Fig. 8 and 9); and 
a ninth switch (T7; Fig. 8 and 9) provided with a control terminal connected to the third clock signal terminal (CB; Fig. 8), and a first terminal (T7; Fig. 8 and 9) connected to a second terminal of the eighth switch (T6; Fig. 8 and 9).  
Liu (Fig. 1-7) discloses the isolation circuit (T7; Fig. 2) comprises a tenth switch provided (T7; Fig. 2) with a control terminal connected to the second power terminal 
an eleventh switch (T9; Fig. 2), provided with a control terminal connected to (PD; Fig. 2) a second terminal of the tenth switch (T7; Fig. 2); and
a second capacitor (C2; Fig. 2), connected between (PD; Fig. 2) the second terminal of the tenth switch (T7; Fig. 2) and the first output terminal (Scan Out; Fig. 2). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yang’s shift register by applying an isolation circuit, as taught by Liu, so to use a shift register with an isolation circuit for providing a gate driver on array (GOA) circuitry unit and GOA circuit, wherein each GOA circuitry unit integrates the scan circuitry part and the emission circuitry part into a united circuit structure, so that the number of thin film transistor (TFT) and capacitor is reduced, the design of narrow border is benefit therefrom, the output signals are stable and output phase mismatching is decreased (Paragraph [0008]).

Claim 9, Yang (Fig. 1-10) discloses wherein the first clock signal terminal (CB; Fig. 9; wherein figure shows capacitor C3 connected to clock CB) and the third clock signal terminal (CB; Fig. 9; wherein figure shows electrode of T5 connected to clock CB) share a same signal terminal (CB; Fig. 9).  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 discloses the specific structure of the control sub-circuit within the data processing circuit shown in Applicant’s figure 5. The Examiner believes that this specific arrangement is not taught or disclosed by the cited prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        03/11/2022